Citation Nr: 0513223	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  96-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left third metatarsal 
march fracture and left foot arthritis, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1958 to March 
1959.  

Initially, the Board of Veterans' Appeals (Board) notes that 
this issue was remanded in June 2004 for further adjudication 
in light of the Board's June 2004 decision to grant service 
connection for arthritis of the feet.  The action requested 
by the Board's remand has been accomplished to the extent 
possible, and this issue is now ready for further appellate 
review.


FINDING OF FACT

The veteran's left third metatarsal march fracture and left 
foot arthritis is manifested by symptoms in an unexceptional 
disability picture that at most approximate moderate foot 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left third metatarsal march fracture and left foot arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5010, 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that the veteran's claim has 
been developed within the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on numerous 
occasions of the need to provide evidence that his left foot 
disability is more severe than currently evaluated.

First, the June 1995 rating decision and December 1995 
statement of the case advised the veteran that current 
examination did not reveal findings consistent with moderate 
foot disability.  

Thereafter, while an April 1996 supplemental statement of the 
case assigned a 10 percent rating for moderate disability 
based on the veteran's hearing testimony of March 1996, and 
complaints of pain in outpatient records from February 1996, 
a September 1996 supplemental statement of the case advised 
the veteran that his current symptoms were not sufficient to 
warrant the next higher rating of 20 percent for moderately 
severe foot disability or a higher rating on an 
extraschedular basis.  

The case was then remanded by the Board in February 1997 for 
further medical examination of the veteran's feet, and an 
October 1999 supplemental statement of the case advised the 
veteran that the findings continued to fall short of those 
consistent with moderately severe foot disability or 
entitlement to an extraschedular rating.

While a Board decision then denied the claim in March 2000, 
the veteran filed a timely appeal of that decision, and 
pursuant to a Joint Motion for Remand, the case was returned 
to the Board for further action pursuant to the VCAA.  After 
initiating certain development on its own, the Board then 
remanded the case to the regional office (RO) for further 
action under the VCAA and the RO's initial consideration of 
examination results and other records.  

A June 2003 letter was sent by the RO to the veteran, in 
which the RO outlined the evidence necessary to substantiate 
a claim for increased rating, and the respective obligations 
of the veteran and the Department of Veterans Affairs (VA) in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2004).  A September 2003 letter was later sent to 
the veteran advising him of relevant treatment records that 
had not been received and requesting his assistance in 
obtaining that evidence.

Following a review of additional treatment records and 
examination results, a January 2004 supplemental statement of 
the case advised the veteran that his left foot symptoms were 
still not consistent with moderately severe foot disability 
or entitlement to an extraschedular rating.  In addition, 
following the Board's June 2004 remand for further 
adjudication in light of its determination that the veteran's 
foot arthritis was secondary to his service connected left 
third metatarsal march fracture, the RO expanded the 
veteran's left foot disability to include left foot 
arthritis, but notified the veteran in the July 2004 rating 
decision that the additional symptoms related to left foot 
arthritis did not warrant entitlement to a rating in excess 
of 10 percent.  

Following additional VA examination in September 2004, a 
November 2004 supplemental statement of the case advised the 
veteran that the results of that examination demonstrated 
minimal function loss due to pain but insufficient symptoms 
to justify a 20 percent rating for moderately severe foot 
disability or extraschedular consideration.

Although the June 2003 VCAA notice letter clearly came after 
the initial rating decision that addressed the claim in June 
1995, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor his representative has indicated any 
intention to provide any additional medical evidence to 
support the veteran's claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for left third metatarsal march fracture was granted by a 
September 1964 rating decision, at which time a 
noncompensable rating was assigned.  

The subject claim for increased rating was filed in April 
1994.  VA outpatient records indicate that the veteran 
complained of left foot pain in April 1994.  Physical 
examination revealed a bony enlargement at the tarsal base in 
the third metatarsal area.  The range of motion of the third 
toe was painless and within normal limits, and an x-ray 
examination of the left foot was negative.  VA outpatient 
records reveal that the veteran sought treatment in October 
1995 and a diagnosis of foot pain was made.

Statements of support were submitted by the veteran's friends 
in August 1995 and March 1996, describing the adverse effects 
that the left foot disability had on the veteran.  One friend 
in August 1995 noted that the veteran manifested a slight 
limp at times during his employment.  

At his personal hearing in March 1996, the veteran contended 
that he experienced pain in the area where he originally 
fractured his left foot, particularly on walking, and that 
the pain associated with his service-connected disability had 
grown increasingly worse. 

A VA outpatient report dated in February 1996 notes that the 
veteran sought treatment for pain in the arches of his feet.  
The impression was that exostosis was present at the base of 
the second and third metatarsal bases on the left foot.  

A rating decision in March 1996 increased the service-
connected left foot disability to a 10 percent evaluation.

VA outpatient treatment records dated in August 1996 show 
that the veteran was treated for left foot problems.  A 
history of fracture of the left foot in boot camp was noted.  
A knot had been present for 2 1/2 years, but the knot did not 
bother him or cause a problem.  The veteran reported 
metatarsal area pain.  The veteran was not interested in 
excision of the knot.

VA examination in March 1997 revealed that the veteran 
complained of a "knot" on the left foot dorsum.  He reported 
that the left foot got sore.  Objective findings noted that 
he had obvious degenerative changes, diffusely, through most 
joints including the knuckles, wrists, and shoulders.  There 
was full range of motion of the feet, which was pain free to 
passive and active motion.  The veteran's motion of the feet 
was not accompanied visibly or audibly by pain behavior.  
There was no swelling.  An X-ray of both feet demonstrated no 
fracture, dislocation, destructive lesion, soft tissue 
calcification or opaque foreign body.  Color photographs of 
the veteran's feet were included.  The diagnosis was 
complaints of multiple joint pains, including feet, ankles, 
knees, neck, back, wrists, hands, and fingers.

VA outpatient records from December 2001 reflect that 
examination of the feet revealed that the dorsalis pedis and 
posterior tibial pulses were present and within normal 
limits.  It was also noted that the veteran had no complaints 
of foot pain.

Additional private medical records received for the period of 
August 1989 to May 2002, reflect treatment for primarily 
unrelated conditions.  An entry for December 1991 apparently 
reflects a previous complaint about his knot on the third 
metatarsal but that it was not sore at the time of this 
evaluation.

VA examination in October 2002 revealed that the veteran 
complained of occasional soreness and cramping in the left 
foot, but that much of the time, the foot did not hurt at 
all.  X-rays were interpreted to reveal mild hallux valgus 
and a large calcaneal spur on the heel.  The veteran stated 
that his foot pain did not currently limit his activities, 
and that his inability to walk as much as a mile was related 
to both his knees and feet.  Physical examination revealed a 
1 centimeter bony prominence on the dorsum of the mid-foot 
area.  This was nontender to palpation.  The foot and ankle 
were put through a full range of motion and there was no 
complaint of pain, grimacing or retraction.  Firm palpation 
between the second and third metatarsals revealed some mild 
subjective discomfort.  There was no metatarsal tenderness.  
The impression was left third metatarsal march fracture, 
sustained in the service.  The examiner commented that the 
veteran currently had minimal foot discomfort.  

VA examination in September 2004 indicated that the veteran 
reported occasional left foot pain with walking.  He could 
walk half a mile before he would get foot pain and 
occasionally would limp.  The veteran indicated that he 
developed a knot on his left foot about three years earlier.  
Physical examination revealed an exostosis on the left third 
metatarsal measuring 1 1/2 centimeters.  There was no 
significant swelling or tenderness of either foot.  The 
impression was fracture of the left third metatarsal with 
healing with treatment and degenerative joint disease (DJD) 
of both feet with associated exostosis of the left third 
metatarsal, minimal disability, slight progression.  The 
examiner commented that the pain in the veteran's feet was 
minimal and intermittent, and that there was no painful 
motion of either foot.  He further commented that the veteran 
would experience pain after standing for more than two hours 
or walking half a mile.


II.  Rating Criteria and Analysis

The Board has reviewed the relevant evidence as to the 
veteran's left third metatarsal march fracture and left foot 
arthritis, and finds that as a result of the lack of any 
restriction on motion, 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2004), which relates to foot injuries, is an 
appropriate code for rating purposes.  

The Board is also in agreement that based on unrestricted 
pain free motion and only mild functional impairment due to 
pain after prolonged standing or walking, the veteran's 
symptoms are consistent with not more than a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  
The discomfort has been noted by several examiners over the 
years to be intermittent in nature and with the exception of 
the small exostosis, there have been minimal relevant 
objective findings on examination.  Thus, the Board finds 
that the overall symptoms are not consistent with a 20 
percent rating for moderately severe foot disability or a 30 
percent rating for severe foot disability under Diagnostic 
Code 5284.  There has also not been any indication of the 
malunion or nonunion of the third metatarsal bone to warrant 
consideration of a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).  

In addition, while the Board recognizes that it must further 
consider whether the veteran is entitled to a higher rating 
for his left foot for pain on functional use under Deluca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45 
(2004), here, the veteran has unlimited motion, and pain on 
functional use is the primary basis for the current rating.  
Therefore, in the face of no clinical findings of motion 
loss, there is no basis to award additional compensation for 
pain on motion, as to do so, would constitute providing 
another compensable rating for the same pain.  38 C.F.R. 
§ 4.14 (2004).  

Similarly, even though the Board may now also consider the 
veteran's left foot arthritis, this would still not help the 
veteran, since DJD is rated based on limited motion of the 
affected joint.  Consequently, since there is no limitation 
of motion, pain would be the only symptom providing a 
compensable rating under the diagnostic criteria for DJD, and 
thus, a separate 10 percent rating for DJD would also 
constitute prohibited pyramiding under 38 C.F.R. § 4.14.

While the Board has also considered entitlement to a higher 
rating pursuant to 38 C.F.R. § 3.321 (2004), the Board finds 
that the veteran's left third metatarsal march fracture and 
left foot arthritis have not been manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for the veteran's left third metatarsal march 
fracture and left foot arthritis.


ORDER

Entitlement to a rating in excess of 10 percent for left 
third metatarsal march fracture and left foot arthritis is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


